Opinion issued September 25, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00793-CV
                           ———————————
                   IN RE JACK EDWARD JOHNSON II, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator Jack Edward Johnson II seeks a writ of mandamus to compel the trial

court to vacate the possession order portion of the trial court’s February 16, 2018

divorce decree.*




*
      The underlying case is In the Matter of the Marriage of Jack Edward Johnson II
      and Amy Laura Delzotto, cause number 2016-36745, pending in the 312th District
      Court of Harris County, Texas, the Honorable David Farr presiding.
      We deny the petition. See TEX. R. APP. P. 52.8(a). Any pending motions are

dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Massengale.




                                        2